                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNIVERSAL UNDERWRITERS                            )
INSURANCE COMPANY,                                )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )               Case No. 19-2643-CM-ADM
THE ESTATE OF WENDELL HICKS,                      )
III, et al.,                                      )
                                                  )
                       Defendants.                )
                                                  )

                                    MEMORANDUM AND ORDER

       Plaintiff Universal Underwriters Insurance Company brings this declaratory judgment action,

asking the court to declare that it has no duty to defend or indemnify defendant The Estate of Wendell

Hicks, III for claims and damages in two underlying state court cases (which have been consolidated

and will be treated as one) against The Estate of Hicks. In the consolidated state court case, the facts

involve a high-speed car chase ending in a crash that resulted in in two deaths and other severe

injuries. Wendell Hicks was driving the car at the time of the crash. Plaintiff insured the owner of the

car, Ace Autos DBA Mark Mangels, who was not involved in the wreck.

       Originally, the plaintiffs in the underlying case (who in this case are defendant Russell Craven

and defendant Roseann Billinger, individually and as Special Administrator of the Estate of Lee

Francis Billinger, deceased) alleged that Ace Autos DBA Mark Mangels loaned the car to Wendell

Hicks. They claimed that Wendell Hicks had permission to drive the car at the time of the crash. But

Craven and Billinger have since amended their state court petitions to remove the allegations that Ace

Autos DBA Mark Mangels gave Wendell Hicks permission to drive the car. Whether Wendell Hicks




                                                      -1-
had permission to drive the car at the time of the crash, however, remains a key issue in the insurance

coverage dispute brought in the instant case.

       The case is before the court on Roseann Billinger’s Motion to Dismiss Universal Underwriters

Insurance Company’s Declaratory Judgment Complaint (Doc. 9). Defendant Billinger argues that this

court should dismiss the case because this declaratory judgment action would decide key factual issues

in the underlying state court action—making this case barred under Kansas law. For the following

reasons, the court disagrees.

       Defendant Billinger cites several Kansas cases in support of her position, including State Farm

Fire & Casualty Co. v. Finney, 770 P.2d 460 (Kan. 1989). Finney and the other cases cited by

defendant Billinger apply the Kansas declaratory judgment statute. But this case is governed by the

federal Declaratory Judgment Act. See Burnham v. Humphery Hosp. Reit Trust, Inc., 403 F.3d 709,

712 (10th Cir. 2005) (citation omitted) (holding that in diversity cases, federal law controls procedural

issues); Farmers All. Mut. Ins. Co. v. Jones, 570 F.2d 1384, 1386 (10th Cir. 1978) (citations omitted)

(holding that the Declaratory Judgment Act provides procedural remedies—not substantive rights).

“Declaratory judgment actions are particularly appropriate for situations in which insurance companies

seek a declaration of their liability.” Bd. of Cty. Comm’rs v. Cont’l W. Ins. Co., 184 F. Supp. 2d 1117,

1122 (D. Kan. 2001). “Courts have ‘expressly recognized that one of the primary functions of the

[Federal Declaratory Judgment] Act is to provide the insur[er] such a forum.’” Id. (quoting Horace

Mann Ins. Co. v. Johnson, 953 F.2d 575, 579 (10th Cir. 1991)). The state declaratory judgment statute

does not require dismissal of a federal declaratory judgment action. See Jones, 570 F.2d at 1386.

Finney and the other Kansas cases cited by defendant Billinger, which apply the Kansas declaratory

judgment statute, therefore do not require dismissal.




                                                   -2-
       Even if dismissal is not appropriate, there are times when a stay of a federal declaratory

judgment action may be warranted while an underlying state action is pending. Whether to exercise

jurisdiction under the Declaratory Judgment Act is within the sound discretion of the district court.

Wilton v. Seven Falls Co., 515 U.S. 277, 282 (1995); St. Paul Fire & Marine Ins. Co. v. Runyon, 53

F.3d 1167, 1168 (10th Cir. 1995). A district court “should not entertain a declaratory judgment action

over which it has jurisdiction if the same fact-dependent issues are likely to be decided in another

pending proceeding.” Kunkel v. Cont’l Cas. Co., 866 F.2d 1269, 1276 (10th Cir. 1989).

       This is not a situation where the same fact-dependent issues will likely be decided in the state

court action. Both defendants Billinger and Craven have removed the allegations from their state court

petitions that Wendell Hicks was loaned the car. None of the remaining claims in the underlying case

contain “permission to drive the vehicle” as an element, and the court sees no danger in overlapping or

conflicting factual determinations between the cases. This federal case therefore remains useful and

proper to determine whether plaintiff has a duty to defend or indemnify defendant The Estate of Hicks.

The court will continue to exercise its jurisdiction over the action, and defendant Billinger’s motion to

dismiss is denied.

       IT IS THEREFORE ORDERED that Roseann Billinger’s Motion to Dismiss Universal

Underwriters Insurance Company’s Declaratory Judgment Complaint (Doc. 9) is denied.

       Dated this 23rd day of December, 2019, at Kansas City, Kansas.


                                                     s/ Carlos Murguia
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                   -3-
